DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and sub-invention 1F in the reply filed on 03/07/2022 is acknowledged.
Claims 2-5, 7-14, 16-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions I and sub-invention 1F, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
As to claim 1, line 5 and claim 15, line 5, it is believed “light guide configured” should read –a light guide configured--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (JPH04131710 where the examiner has provided a machine translation hereinwith for citations).
As to claims 1 and 15, Saito discloses and shows in figure 1, a sensing system comprising: 
a void (i.e. area between substrate 2 and sample 16) (page 8, ll. 18-19); 
a reflector (6a or 6b) (page 9, ll. 9-11); 
an interferometer detector (10) (interferometric in that the detector is detecting light from Fabry-Perot formed by mirrors 6a-6b) (page 9, ll. 37-38); and 
light guide (3a) configured to guide a light signal along a light path to the interferometer detector (via outcoupling from grating 8), the light guide comprising a cantilever light guide (as disclosed) for guiding the light signal along a portion of the light path to the reflector, wherein the cantilever light guide is supported such that a free-end of the cantilever light guide can move within the void (page 2; overview purpose paragraph; page 8, ll. 18-19; page 9, ll. 31-38); 
wherein the cantilever light guide comprises a light outcoupler (8) configured to out- couple the light signal to extend the light path from the cantilever light guide to the reflector (both 6a and 6b) and wherein the interferometer detector is configured to detect a deflection of the free-end of the cantilever light guide based at least in part on the out-coupled light signal after reflection by the reflector (page 9, ll. 9-11 and ll. 37-38); 

As to claims 6 and 19, Saito discloses an apparatus, wherein the interferometer detector is calibrated to measure a deflection of the cantilever light guide (where since applicant fails to in any manner describe how the detector is calibrated, the examiner is interpreting the adjustment that obtains the largest light intensity can be interpreted as a form of calibration for detector 10) (page 10, ll. 10-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/Michael P LaPage/Primary Examiner, Art Unit 2886